t c summary opinion united_states tax_court andrea pappas petitioner v commissioner of internal revenue respondent docket no 9750-01s filed date leon lebensbaum and morris r sherman for petitioner patricia a riegger for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction on the ground that the notice_of_deficiency is invalid because respondent did not determine a deficiency within the meaning of sec_6211 and sec_6665 as explained below we shall grant respondent’s motion to dismiss background on date respondent mailed petitioner a notice_of_deficiency the only determination made by respondent in the notice_of_deficiency was that petitioner was liable for an addition_to_tax of dollar_figure for the taxable_year pursuant to sec_6651 on date the court received a letter from petitioner which we have treated as an imperfect petition on date we ordered that petitioner file a proper amended petition on or before date on date petitioner timely filed with the court an amended petition challenging the determination that she was liable for the addition_to_tax for and placing in dispute a deficiency of dollar_figure for that year at the time the petition was filed petitioner resided in commack new york on date the court notified the parties that the case was set for trial at the westbury new york trial session beginning on date on date petitioner filed a motion for a continuance from the date trial date by order dated date the court granted petitioner’s motion for a continuance retained jurisdiction and ordered the parties to file a status report on or before date on date respondent filed a status report with the court expressing a concern that the court may lack jurisdiction in this case respondent’s status report stated that the national_office of the internal_revenue_service was reviewing the matter and that respondent subsequently expected to file a motion to dismiss for lack of jurisdiction on date respondent filed a motion to dismiss for lack of jurisdiction on the ground that the notice_of_deficiency is invalid because respondent did not determine a deficiency within the meaning of sec_6211 and sec_6665 on date the court ordered petitioner to file an objection if any to respondent’s motion to dismiss on or before date on date petitioner filed an objection to respondent’s motion to dismiss on date pursuant to an order of the court respondent’s motion was called for hearing at the court’s trial session in new york new york upon the basis of the record we summarize the facts as follows sometime in date petitioner filed her form_1040 u s individual_income_tax_return petitioner reported no income_tax_liability on the tax_return subsequently in date petitioner filed an amended income_tax return form 1040x amended u s individual_income_tax_return for the taxable_year the amount of tax shown on the amended_return was dollar_figure on date respondent processed petitioner’s amended tax_return and assessed the dollar_figure of income_tax due as reported by petitioner on the form 1040x after processing the amended_return respondent determined that petitioner was liable for an addition_to_tax of dollar_figure pursuant to sec_6651 for failure_to_file her income_tax return within the time prescribed by law the addition_to_tax was computed based on the dollar_figure of tax shown on the amended tax_return on date respondent assessed the addition_to_tax of dollar_figure petitioner asserts that on date she filed a second amended tax_return form 1040x indicating that the tax reported on the first amended_return was erroneously computed petitioner claims that on the second amended_return she reported no tax_liability for the taxable_year petitioner further asserts that respondent rejected the second amended_return as untimely discussion this court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by statute 85_tc_527 the court’s jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 the pivotal issue in this case is whether respondent determined a deficiency in petitioner’s federal_income_tax within the meaning of sec_6211 and sec_6665 without such a determination the notice_of_deficiency issued to petitioner is invalid the term deficiency is defined in sec_6211 as the amount by which the tax imposed by subtitle a or b or chapter or of the internal_revenue_code exceeds the excess of the sum of the amount shown as the tax by a taxpayer on the taxpayer’s return plus the amounts previously assessed or collected without assessment as a deficiency over the amount of rebates made consistent with sec_6211 the definition of a deficiency is influenced in part by the definition of the term tax in this regard sec_6665 states the general_rule that additions to tax are treated as tax for purposes of assessment and collection however sec_6665 provides an exception to the general_rule that an addition_to_tax under sec_6651 will be treated as a tax for purposes of the deficiency procedures only to the extent that the addition_to_tax is attributable to a deficiency as defined in sec_6211 the internal_revenue_code does not explicitly provide for the filing or acceptance of amended returns 464_us_386 although the commissioner has permitted the use of amended income_tax returns amended returns are creatures of administrative convenience and except as otherwise provided by regulations the commissioner is free to accept or reject them terrell v commissioner tcmemo_1986_507 the parties agree that petitioner filed a delinquent federal_income_tax return and a subsequent amended income_tax return for further petitioner asserts that she submitted a second amended_return for which respondent was free to reject respondent accepted the original return and the first amended_return as filed and assessed the dollar_figure of tax reported on the first amended_return respondent also calculated and assessed a sec_6651 addition_to_tax of dollar_figure based on the dollar_figure of tax shown on petitioner’s first amended tax_return the commissioner is authorized to immediately summarily assess and collect the amount of tax shown on a taxpayer’s original income_tax return the amount of any additional tax shown on a subsequently filed amended income_tax return and an addition_to_tax under sec_6651 if such addition is determined by the amount of tax shown on the taxpayer’s return see sec_6665 sec_6201 meyer v commissioner 97_tc_555 the summary assessments described above are assessments that are not subject_to the deficiency procedures and are not within the jurisdiction of this court meyer v commissioner supra pincite the amount shown as tax by petitioner on her first amended_return does not constitute a deficiency within the meaning of sec_6211 118_tc_537 a proced admin regs further an addition_to_tax under sec_6651 is not subject_to the deficiency procedures if such addition is determined by the amount of tax shown on the taxpayer’s return meyer v commissioner supra pincite the addition_to_tax of dollar_figure that respondent determined under sec_6651 was computed by reference to the tax shown by petitioner on her delinquently filed amended_return thus pursuant to sec_6665 the addition_to_tax is not attributable to a deficiency as defined in sec_6211 see 115_tc_142 meyer v commissioner supra pincite since we have determined above that the amount of tax shown on the amended_return is not a deficiency and the sec_6651 addition_to_tax is not attributable to a deficiency the notice_of_deficiency issued to petitioner contains no determination_of_a_deficiency and is invalid this is not a case where respondent seeks to cancel an erroneously determined deficiency after we have unquestionably obtained jurisdiction see 52_tc_787 this is a case where respondent made no determination_of_a_deficiency in the first place see wilson v commissioner supra having concluded that the notice_of_deficiency issued to petitioner for the tax_year is invalid we lack jurisdiction in this case accordingly respondent’s motion to dismiss for lack of jurisdiction is granted reviewed and adopted as the report of the small_tax_case division an order will be entered granting respondent’s motion to dismiss for lack of jurisdiction
